COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Ishamel Mitchell v. The State of Texas

Appellate case number:      01-16-00381-CR
                            01-16-00382-CR

Trial court case number:    1461724
                            1461725

Trial court:                232nd District Court of Harris County, Texas


        Without agreed recommendations from the State, appellant, Ishamel Mitchell,
pleaded guilty to two felony offenses of burglary of a habitation with intent to commit
theft. In each case, the trial court found appellant guilty and assessed his punishment at
confinement for eight years. Appellant timely filed notices of appeal, which included
requests for the trial court to set bond. On April 22, 2016, the trial court denied
appellant’s requests.

        In each appeal, appellant has filed a motion to set bond, stating that he is not
precluded from bail pending appeal by article 44.04(c) of the Texas Code of Criminal
Procedure. However, the circumstance here is not one in which we are authorized to set
bail. See TEX. CODE CRIM. PROC. ANN. art. 44.04(h) (West Supp. 2015) (providing court
of appeals may determine amount of appeal bond if court reverses conviction and motion
requesting bail is filed in court of appeals before petition for discretionary review is filed
in Texas Court of Criminal Appeals); Leonard v. State, 376 S.W.3d 886, 889 (Tex.
App.—Fort Worth 2012, pet. ref’d) (stating article 44.04 sets forth when defendant is
entitled to bail pending appeal and which courts have authority to set bail amounts and
conditions); see, e.g., Santos v. State, No.07-14-00116-CR, 2015 WL 75001, at *1 (Tex.
App.—Amarillo Jan. 6, 2015, no pet.) (mem. op., not designated for publication) (noting
circumstances in which court of appeals is authorized to set bail and considering
appellant’s motion to set bail pending final disposition of appeal, filed after court
reversed appellant’s conviction). We DENY the motions.
      It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually

Date: August 18, 2016